DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification

The disclosure is objected to because of the following informalities: The Brief Description of the Drawing does not describe the figures individually for figs. 1A,1B,1A,2B, 6A,6B,6C, 7A,7B,7C,7D,8A,8B,9A,9B,9C,10A,10B,14A, 14B,14C,14D, 15A,15B,15C,15D and FIGS. 21 A and 21B and 22A and 22B. [note the figures with a number and letter designation are described as though there was only one drawing Figure (i.e., FIG.1)  with description of element(s) A,B, etc. of the drawing instead of,  for example,  FIG. 1A….FIG. 1B or   FIGS.. 1A-1B.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,6,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carson (patent application publication No. 2010/0241601) in view of Erkmen et al., (Springer article entitled A Mixed Mode Neural Network Circuitry for Object Recognition Application)
Carson taught the invention substantially as claimed including (as to claim 1)
a semiconductor device comprising: a shift register group (e.g., see paragraph 0139, lines 5-7), a D/A converter (DAC) (e.g., see paragraph 0142) and a product-sum operation circuit (MAC)(e.g., see paragraphs 0028,0114), wherein the shift register group captures image data, and wherein the shift register group performs operations of shifting the image data (e.g., see paragraphs 0139 and 0172-0175)[note the data that the system inputs is image data and the shift register shifts the data input to the  input portion of  the system] and outputting part of the image data to the D/A converter(e.g., see paragraphs 0117 and 0200-0202), and outputs the analog data to the product-sum operation circuit (e.g., see paragraph 0068).
Carson did not expressly detail wherein the D/A converter converts the part of the image data into analog data. Erkmen taught this limitation (e.g., see section 3.3 on page 36 and fig. 2 and section 6 on page 41)[note digital data from digital portion of the mixed model system was converted to analog by D/A converter (referred to as D/A convertor on page 36 and DAC in fig. 2) for use in the analog portion of the system which performs analog computations. 


It would have been obvious to one of ordinary skill in the art to combine the teachings of Carson and Erkmen. Both references were directed to processing image data using mixed mode (digital and analog) system. One of ordinary skill would have been motivated to incorporate the Erkmen teachings of performing digital to analog conversion using the digital to analog converters at least to enable the system to utilize data from the digital portion of the system for processing in the analog portion which may process the data more efficiently using less power (e.g., see paragraph 0048-0049 of Carson)[where Carson taught neurons perform template matching  in the form of 50-500 parallel multiply and add (MAC) operations which is roughly a trillion synapses at 100 Hz  with low latency interconnection including using of fast SRAM technology it is possible to emulate portions of the human brain and visual cortex and most cognitive activities the precision is less than 8-bits  which is consistent with analog MAC operations. Also, Erkmen taught (see page 33, lines 1-7) current mode is preferred for summing as summing is most readily accomplished in current mode and analog circuitry are preferred for hardware realization of synapses.
Due to the similarities between claims 1 and 4 and 7; claims 4 and 7 are rejected for the same reasons as claim 1 above. [Note as to the first and second data of claim 4, Carson And Erkmen taught the data input to the D/A converter(s) comprise a first data (digital) and the data output from the D/A converter(s) comprise a second data (analog) [as discussed above].
As to the pooling limitation of claim 7 Carson taught a pooling operation (e.g., see paragraphs 0199-0200 and 0213-0220 and figs. 23,24,25) [the output(s) of the product-sum operation is sent to the pooling operation circuitry for pooling data from a group of frames].
As to claim 6 Carson and Erkmen taught the semiconductor device according to claim 4, but did not expressly detail wherein the shift register group comprises a second transistor, and wherein the second transistor comprises a metal oxide in a channel formation region. However Carson taught (e.g., see paragraphs 0048-0049) using low latency and massive interconnection capabilities of three-dimensional interconnects including the use of transverse mated stack and fast SRAM technology it is possible to emulate a visual cortex in CMOS with low power.  Therefore one of ordinary skill in the art would have been motivated to implement the portions of the system that process the data in CMOS including the shift register(s) at least to take advantage of CMOS high speed and low power characteristics. 


Claims 2,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carson and Erkmem as applied to claim 1,7 above, and further in view of BALASUBRAMONIAN (International patent publication No. WO/2017/074440).
As to claims 2,8 Carson and Erkmem taught the semiconductor device according to claim 1, but did not expressly detail wherein the product-sum operation circuit comprises an analog memory, and wherein a parameter is stored in the analog memory, wherein the product-sum operation circuit outputs a product-sum operation result of part of the image data and the parameter. BALASUBRAMONIAN  taught this limitation (e.g., see paragraph 0025 and fig. 3).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Carson and BALASUBRAMONIAN . Both references were directed toward performing product-sum operation in neural network. One of ordinary skill would have been motivated to incorporate the BALASUBRAMONIAN  teaching of  storing the parameters in an analog memory at least to provide quick access to the data for analog processing which would increase throughput over an analog processing that precisely timed input of all data (including digital data) to be converted and processed. This would reduce the need for complex scheduling controls for input for reducing system cost.  
Claims 3,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carson and Erkmem  and BALASUBRAMONIAN as applied to claim 2,8 above, and further in view of  Wakabayashi (patent application publication No. 2013/0293754).
As to claims 3,9 Carson and Erkmem and BALASUBRAMONIAN taught the semiconductor device according to claims 2,8.  Wakabayashi taught wherein the analog memory comprises a transistor (e.g., see paragraph 0126 and fig. 3), and wherein the transistor comprises a metal oxide in a channel formation region. [Wakabayashi taught load MOS transistor for each vertical column].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Carson and Wakabayashi. Both references were directed toward performing product-sum operation in neural network. One of ordinary skill would have been motivated to incorporate the Wakabayashi teaching the analog memory comprising a transistor with a metal oxide (e.g., using CMOS) in a channel formation region at least at least to provide low power consumption and high speed for the operations of the column of data (e.g., see paragraphs 0004 and 0010 of Wakabayashi).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carson and Erkmem  and  as applied to claim 4 above, and further in view of  Wakabayashi (patent application publication No. 2013/0293754).
As to claims 5  Carson and Erkmem taught the semiconductor device according to claim 4.  Wakabayashi taught wherein the analog memory comprises a transistor (e.g., see paragraph 0126 and fig. 3), and wherein the transistor comprises a metal oxide in a channel formation region. [Wakabayashi taught load MOS transistor for each vertical column].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Carson and Wakabayashi. Both references were directed toward performing product-sum operation in neural network. One of ordinary skill would have been motivated to incorporate the Wakabayashi teaching the analog memory comprising a transistor with a metal oxide (e.g., using CMOS) in a channel formation region at least at least to provide low power consumption and high speed for the operations of the column of data (e.g., see paragraphs 0004 and 0010 of Wakabayashi).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lai (patent application publication No. 2014/0355381) disclosed computation devices and artificial neurons based on nanoelectromechanical systems (e.g., see abstract).
Nestler (patent application publication No. 2017/0169327) disclosed convolutional neural network (e.g., see abstract).
SON (patent application publication No. 2018/0285715) disclosed convolutional neural network processing system (e.g., see abstract). 
Shemmel  et al.,,  A Mixed Mode Analog Neural Network Using Current-Steering Syapses ,2004, Kluwer Academic Publishers, Analog Integrated Circuits and Signal Processing pp, 233-244.
Kwon et. al., Recent process in high performance and reliable n-type transition metal oxide-based thin film transistors. 2015, Semiconductor Science and Technology, pp. 1-16.
Schlottmann et. al.,  Mixed Mode  FPAA SoC for Analog-Enhanced Signal Processing, 2012, IEEE, 4 pages. 
Shafiee, A.  et al.,ISAAC: A Convolutional Neural Network Accelerator with In-Situ Analog Arithmetic in Crossbars, 2016, IEEE, pp. 14-26. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



/ERIC COLEMAN/Primary Examiner, Art Unit 2183